DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/16/20 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 29-46 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 29 includes the grammatically incorrect limitation of “by presenting at a candidate recipe above a different recipe” and it is unclear what is intended by this limitation.
  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is inc.orrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
 (a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 29, 30, 34 – 38, 40, and 43 – 46 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. 2010/0283573, Yum et al. in view of U.S. 7,292,146, Nguyen et al., U.S. 2002/0120534, Howard et al. and U.S. 2006/0095346, Gambhir et al., in view of PGPUB US 20060096303 A1 by Kavounas (“Kavounas”), further in view of PGPUB US 20090234839 A1 by Angell et al (“Angell”).
Claims 29, 30, 38, 43, and 45-46: Yum teaches A system for replenishing groceries within a household (Yum ¶ 8, “case where a home appliance is a refrigerator, in order to know which foods there is a shortage of in the refrigerator at any place or time, there is a need to display state information of the refrigerator including kinds and freshness degrees of foods stored in the refrigerator using a mobile terminal” also see ¶ 40 and 41 for a system reasonably capable of being used with the function of replenishing groceries.)
a sensor for obtaining information regarding food products within a household and wherein the at least one sensor is part of a household appliance (Yum ¶ 29, “The state information of the refrigerator may include at least … a freezing chamber temperature, a refrigerating chamber temperature … door opening/closing information.” ¶ 102, “the refrigerator further includes, internally, a wireless communication unit 2100, a controller 2310, a temperature sensing unit 2320” While not explicitly disclosed, it is understood in order to record and display temperature information and/or open/close status of a refrigerator, a sensor for detecting the state is required. Therefore a temperature sensor is inherently required within the appliance in order to measure the chamber temperature as recited in Yum. ¶ 11, “a controller for generating information about foods stored in the refrigerator based on state information of the refrigerator received from the refrigerator” Yum teaches measuring this data information of the refrigerator. In indicates that the state information be temperature. Yum in ¶ 11 teaches transmission of the state information to a device that utilizes the information to generate information about the food stored within the refrigerator. Therefore the sensor indirectly obtains the information by 
cameras [separate from above sensor] disposed within the household appliance and facing an interior of the household appliance (Yum ¶ 109, “the refrigerator may further include a camera unit (not shown) for acquiring images of foods stored in the refrigerator”)
a device manager  in communication with the sensor and cameras, configured to communicate with a mobile wireless communication device (Yum ¶ 11, “a mobile terminal for controlling a refrigerator, the mobile terminal including a wireless communication unit for transmitting/receiving data to/from the refrigerator, a controller for generating information about foods stored in the refrigerator based on state information of the refrigerator received from the refrigerator, and a display unit for displaying a menu picture including a refrigerator management menu, and displaying the generated food information on a screen when a food management item in the refrigerator management menu is selected.”), 
wherein the device manager and the one or more cameras are configured to provide a view inside the household appliance to the mobile wireless communication device to assess inventory in the household appliance (Yum ¶ 109, “On the other hand, the refrigerator may further include a camera unit (not shown) for acquiring images of foods stored in the refrigerator. The acquired images may be transmitted to the mobile terminal 100 through the wireless communication unit 2100 together with corresponding food information.”);
wherein the device manager is additionally configured (Yum ¶ 11, “mobile terminal for controlling a refrigerator, the mobile terminal including … a display unit for displaying … the generated food information on a screen when a food management item in the refrigerator management menu is selected.” Yum teaches a device manager for performing food management.):

 
track when it is time to replenish groceries
track a price of an item and to communicate an alert when the item reaches a particular price 
track one or both of a seasonal average price and an average local price of an item on a user shopping list.
tracks information regarding groceries from a plurality of retailers and, provides a user with at least one suggested retailer.
Howard teaches a system for replenishing groceries within a household (Howard Abstract, “The grocery management application (24) operates to process the bar code data to identify a scanned grocery item, to maintain the grocery inventory (26), and to generate a replenishment list (32) of grocery items based upon differences between current grocery inventory (26) and defined full levels for the household (10).”).
Howard teaches a device manager (Howard Figure 1, grocery management application 24)
Howard teaches the device manager tracks when it is time to replenish groceries (Howard ¶ 24, “Grocery management application 24 further allows a user to build replenishment lists 32 that list grocery items that the user needs to purchase. Grocery management application 24 is able to process grocery inventory 26 together with recipes selected from recipe book 30 to generate a list of products needed to fill inventory and needed to make a selected recipe.”). (Also applies to claim 45)
Howard teaches the device manager performs the task of track a price of an item and to communicate an alert when the item reaches a particular price (Howard ¶ 31, “In step 62, the coupon list is analyzed to determine whether there are expiring coupons for items not currently on the replenishment list. If so, the corresponding grocery items are suggested to be added to the replenishment list based upon the expiring coupons. Then, in step 64, the current replenishment list is displayed and modifications are allowed.” The system here tracks when 
While Howard does not explicitly teach that the home device manager perform the operations: tracks information regarding groceries from a plurality of retailers and, provides a user with at least one suggested retailer; Howard does teach a system capable of performing the claimed functionality and provides motivation to consider performing the claimed functionality.
In particular Howard teaches communication between stores and home system (Howard ¶ 25, “The communication between grocery management application 24 and grocery stores 14 can be accomplished as an online transaction or through electronic mail messages.”). 
Howard teaches off-site computers performing the function of tracks information regarding groceries from a plurality of retailers and provides a user with at least one suggested retailer (Howard ¶ 26, “Grocery clearing house 16 maintains a plurality of grocery store profiles 34 with one grocery store profile 34 for each grocery store 18 serviced by grocery clearing house 16. Each grocery store profile 34 includes information defining the associated grocery store 18 such as grocery item inventory, price, delivery methods, and payment terms.” ¶ 26, “Once grocery clearing house 16 has completed a transaction with a household 10, grocery clearing house 16 forwards the order to an appropriate grocery store 18.” ¶ 32, “Internet web page and submitting the replenishment list and matched coupons to a server operated by a grocery store or the grocery clearing house. Further, using this connection, the grocery store or grocery clearing house can show the user advertisements, promotions and discounts for particular products.” This reads on suggesting a retailer.).
Therefore the system as disclosed in Howard teaches an obvious alternative computer architecture to perform the same claimed functions for the same reasons. As a result the claimed limitation is obvious in view of the teachings of Howard.


It is noted that both Howard and Yum fail to explicitly teach wherein the device manager is configured to track one or both of a seasonal average price and an average local price of an item on a user shopping list.
Gambhir teaches an intelligent inventory system that provides historical pricing data for inventory items to outside consumers to increase consumer confidence in purchase (Gambhir ¶ 57, “(600) that details the history of any inventory item (601) in the system... The report also shows the high and low prices charged for the item (604) and to whom those prices were charged (605)... It also shows the average and mean prices for the item.” ¶ 9, “Such inventory systems would likewise allow consumers to make a greater variety of purchases at fewer electronic stores in which they have confidence. Conventional pricing methods have prevented jewelry from being combined into a shared, integrated inventory system.” ¶ 10, “The present invention allows the retail client to follow up with the retailer at their leisure, while still providing them accurate and timely pricing information.” ¶ 114, “The form can also contain extra information about the company. In this example, the company is promoting new product, advising clients of market trends”.). (also applies to claim 37 and 38). 
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the invention to consider use of the price tracking system disclosed in Gambhir with the home inventory management system of the combination of Yum in view of Howard with the reasonable expectation that it would result in a system that identifies best times to buy by considering price trends, thereby saving the user money.

Yum does not explicitly teach and wherein the device manager is configured to receive a recipe, search for ingredients in household inventory based on the recipe, and send commands based on the recipe to control one or both of a cooking temperature setting and a cooking time setting on a device.
Nguyen teaches a food and drink organization system for managing household inventory of food items (Nguyen abstract, “An advanced food and/or drink organization and/or handling system that greatly facilitates food management and handling to help streamline household operations as relate to foods and related functions and events.”). Therefore Nguyen would have been understood to be in the same field of endeavor as Yum.
Nguyen teaches wherein the device manager is configured to receive a recipe (Nguyen col. 4 lines 34 – 50, “to elaborate on the above example, when the user selects cupcakes, the processor 14 can check the Internet or stored recipes and provide sample recipes that can also be ranked based on the currently available ingredients; when selecting the dinner party icon, the processor 14 can suggest recipes based on current ingredients.”)
Nguyen teaches wherein the device manager is configured to search for ingredients in household inventory based on the recipe (Nguyen col. 4 lines 34 – 50, “to elaborate on the above example, when the user selects cupcakes, the processor 14 can check the Internet or stored recipes and provide sample recipes that can also be ranked based on the currently available ingredients; when selecting the dinner party icon, the processor 14 can suggest recipes based on current ingredients.”).
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the invention to consider use of the recipe recommendation system disclosed in Nguyen with the home inventory management system of the combination of Yum in view of Howard with the reasonable expectation that it would result in a system that identifies best recipes based upon the present inventory, thereby effectively utilizing the inventory present in the house.

wherein the device manager is configured to send commands based on the recipe to control one or both of a cooking temperature setting and a cooking time setting on a device (Nguyen Col. 4 lines 51 – 57, “The system 10 can also be integrated with cooking appliances, such as stoves, microwaves, toasters, coffee makers, and the like. For example, if a dinner is scheduled for 8 PM, the processor 14 can … automatically start preheating the oven while a user drives to the supermarket from the office.” Nguyen teaches connecting to the oven for automation. Claim 1, “remotely submitting meal data to the associated processor corresponding to a recipe to be used in preparing a meal;” claim 4 “wherein the remotely submitted meal data further comprises an expected meal time; and remotely starting an oven to preheat so that the meal can be prepared in accordance with the expected meal time.” The oven is preheated according to meal data. Meal data corresponds to claimed term recipe.).
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the invention to consider use of the integration of other household appliances as disclosed in Nguyen with the home inventory management system of the combination of Yum in view of Howard with the reasonable expectation that it would result in a system that allows users to streamline the cooking process.

Furthermore, while Yum teaches a camera inside the refrigerator sending pictures of what is in the refrigerator to a mobile device (see, e.g., paragraph 109), as well as the mobile device employing a user interface that allows the user to interact with it (see, e.g., Figure 8), the cited prior art may fail to specifically teach multiple cameras on different shelves as well as employing a user interface to select which camera to display, however, in an analogous reference Kavounas teaches a device whereby multiple cameras are placed within a refrigerator and the user is allowed to select which camera’s image to display (see, e.g., Figure 4B), as well as am embodiment in which these images are sent to a remote computing device (see, e.g., Figure 6).
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of invention because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Specifically, it would have been obvious to have added the functionality taught by Kavounas to the system otherwise taught by the cited prior art, by adding additional cameras to the unit taught by Yum as well as employing the user interface on the mobile device otherwise taught by Yum to implement the selection of which camera is displayed as taught by Kavounas
Furthermore, while Howard teaches tracking inventories of items in the refrigerator it may not specifically teach the claimed limitations in regard to developing a weight loss plan and generating recipes based on that weight loss plan as well as based on ingredients that are in the inventory, however, in an analogous reference Angell teaches these limitations (see, e.g., paragraphs 28, 42-43, 60 and 64);
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of invention because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
	Specifically, it would have been obvious to have added the functionality of Angell to the invention taught by the otherwise cited prior art, in order to make it easier for the user to prepare recipes that were consistent with his/her dietary goals.

Furthermore, Angell teaches prioritizing the display of certain meal plans (which includes recipes) over meal plans based on the user’s dietary priorities (“by presenting at a candidate recipe above a different recipe”).  See, e.g., paragraph 76.
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of invention because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
	Specifically, it would have been obvious to have added the functionality of Angell to the invention taught by the otherwise cited prior art, in order to make it easier for the user to prepare recipes that were consistent with his/her dietary goals.


Claim 34: Howard teaches the device manager is configured to receive status information about the household appliance, content information of the household appliance, and condition status of contents of the household appliance (Howard ¶ 29, “It is also possible for the user to be allowed to scan an item as being used even though the item is only partially used. For example, a tub of butter may not be completely used, but the user may know that the item needs to be replaced because of its low level.” Howard teaches sending status information (items of low levels) to the device manager. It is noted that this does this claim does not require the sensor to perform the claimed functions only that said information is received by the device manager.).

Claim 35: Howard teaches the device manager is configured provide recipes based on the food products within the household (Howard ¶ 8, “invention is a system that automatically suggests recipes for meals based upon current household grocery inventories.”), wherein the recipes are selected based on seasonality and cuisine type (Howard ¶ 32, “seasonal products can be suggested based upon the replenishment list and seasonal products can be suggested in advance of the season of not purchased by the user.” ¶ 6, “defined full levels will be adjusted for seasonal changes based on the parameters set by the consumer.” ¶ 8, “invention is a system that automatically suggests recipes for meals based upon current household grocery inventories.” Howard teaches a system that suggests new products and inventory based on seasonal changes see ¶ 32 and 6. Then the system teaches basing recipes on what is in the inventory. Therefore the recipes suggested would be based on seasonality (what is available in inventory in the season) and seasonal food e.g. fall pumpkin spice, is a cuisine type.).

Claim 36: Howard teaches the item is on a user shopping list (Howard ¶ 31, “In step 66, coupons are matched from the coupon list with the items on the replenishment list.
In regard to Claim 37, Angell teaches weighting ingredients on the inventory list and generating recipes based on, e.g., the user’s nutritional profile and Howard teaches recommending items to the user based on their seasonality (see, e.g., paragraph 30);
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of invention because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
	Specifically, it would have been obvious to have combined the cited functionality of Angell and Howard in order to use seasonality as a means by which to weight ingredients and suggest recipes, in order to provide a greater variety of recommendations to the user.

Claim 40: Howard teaches the device manager is configured to control the household appliance (Howard ¶ 22, “Bar code scanner 22 can be constructed such that it has an "entry" and "deletion" mode of operation. When in the entry mode, bar code scanner reads the bar code and provides that information to grocery management application 24 along with an indication that the item is to be added to grocery inventory 26. Conversely, when in the delete mode, bar code scanner 22 reads the bar code and provides that information to grocery management application 24 with an indication that the item is to be deleted from grocery inventory 26.” ¶ 27, “FIG. 2 is a flow chart of one embodiment of maintaining grocery inventory to reflect current stocks of grocery items in a household. In step 40, a grocery item is scanned using a bar code scanner or other scanning means. This scanning of a grocery item reads the bar code on the grocery item. In order to identify the scanned item, the grocery management application cross references the bar code with the master list of bar codes and associated item descriptions. After the item is scanned a determination is made, in step 42, whether or not the scanned item is a new item or a used item.” Howard teaches in ¶ 27 that the management application makes a determination of if the item is new or used thereby controlling if the barcode scanner is in entry or deletion mode.).

Claim 44: Howard teaches the device manager is configured to provide a user shopping list based on information received from the at least one sensor (Howard ¶ 29, “It is also possible for the user to be allowed to scan an item as being used even though the item is only partially used. For example, a tub of butter may not be completely used, but the user may know that the item needs to be replaced because of its low level.” ¶ 30, “a replenishment list is generated based upon the shortages determined”).

Claims 31, 32, 33, 41, and 42 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. 2010/0283573, Yum et al., U.S. 7196625, Nguyen et al., U.S. 2002/0120534, Howard et al. and U.S. 2006/0095346, Gambhir et al., Kavounas, in view of Angell, in view of U.S. 2003/0130908 Hing.
Claims 31 and 41: Howard as previously noted teaches considering the sales price of the groceries when determining which retailer to suggest (Howard ¶ 31, “step 62, the coupon list is analyzed to determine whether there are expiring coupons for items not currently on the replenishment list. If so, the corresponding grocery items are suggested to be added to the replenishment list based upon the expiring coupons.” ¶ 35, “in step 92, a coupon is downloaded from a grocery store or the grocery clearing house. Coupons downloaded in this manner are presented by the grocery store or grocery clearing house as advertisements, promotions or discounts for certain products.” Howard teaches consideration of sales (coupons and promotions) when making suggestions.).
Yum in view of Howard does not teach considering the location when determining which retailer to suggest.
 Hing teaches a direct sale e-business that connects a home consumer with one or more suppliers to cheaply provide to the consumer their requested food supplies (Hing Abstract, “method, system, and computer-readable medium for providing consumers (users) with components for meals… communicates with a user via a computer network, receives an order from the user, allocates the components of the meal to suppliers based on the order and supplier capability, and organizes distribution of the components of the meal to the user.”) Hing teaches that several different criteria can be used alone or in combination when a person requesting a supplies is matched with a supplier/seller; explicitly including location (Hing ¶ 36, “Once the components needed for an order are determined, the suppliers of the components of the order are ranked within the supplier database based on …component pricing, historical performance data, or any other variable set by the system.” ¶ 32, “In addition to the components, the order further comprises criteria related to the order and corresponding transaction. These criteria are … delivery site, user address, pickup site… and price.” delivery site, user address, pickup site all are location based information considered when ranking suggestions). 
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the invention to use the supplier matching process detailed in Hing with the home inventory management system of Yum with the reasonable expectation that it would result in a system that seamlessly determines supply needs based on inventory records and requested meal plans and connects the consumer with suppliers based on price, availability of ingredients and location (time, cost). (also applies to claim 41)

Claim 32: The system of combination of Yum, Howard and Hing teaches all aspects of claim 32 are recited in the combination of  claims 30 and 31. Therefore claim 32 is obvious in view of the combination as detailed above for the same reason as detailed in claim 31.

Claim 33: Hing teaches the device manager is configured to provide recipes based upon the food products within the household, wherein the recipes are selected based on one or more ratings and or indicators of popularity. Neither Yum nor Howard teach use of specific search based on ranking or popularity. Hing teaches that several different criteria can be used alone or in combination when a person requesting a supplies is matched with a supplier/seller; these criteria include ranking and historical rating data (Hing ¶ 36, “Once the components needed for an order are determined, the suppliers of the components of the order are ranked within the supplier database based on … historical performance data, or any other variable set by the system. The ranking is based on the aggregate of individual scores for each supply criteria... the system … assigns suppliers based on the priority of the orders and the supplier rankings.”). Therefore it would have been obvious to a person having ordinary skill in the art at the time of the invention to use the supplier matching process detailed in Hing with the home inventory management system of Yum with the reasonable expectation that it would result in a system that seamlessly determines supply needs based on inventory records and requested meal plans and connects the consumer with suppliers based on price, availability of ingredients and location (time cost).
Claim 42: Hing teaches that several different criteria can be used alone or in combination when a person requesting a supplies is matched with a supplier/seller; explicitly including user selection (Hing ¶ 36, “the suppliers can be selected based on arbitrary criteria, a rotation system, or user preference.”). Therefore it would have been obvious to a person having ordinary skill in the art at the time of the invention to use the supplier matching process detailed in Hing with the home inventory management system of Yum with the reasonable expectation that it would result in a system that seamlessly determines supply needs based on inventory records and requested meal plans and connects the consumer with suppliers based on price, availability of ingredients and location (time, cost).

Claim 39 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. 2010/0283573, Yum et al., U.S. 7196625, Nguyen et al., U.S. 2002/0120534, Howard et al. and U.S. 2006/0095346, Gambhir et al., Kavounas, in view of Angell, as applied to claim 29 in view of US 8,219,558, Trandal et al.
Claim 39: Yum does not explicitly teach use of online social networking. Trandal teaches a home inventory management system (Trandal Col. 1, Lines 1 – 19, “present invention provide methods and systems to enable a service provider to offer Home Inventory services that allow subscribers to store information about a collection of items (e.g., photos and photo renditions of the items). Certain methods and systems described herein facilitate the process of inventorying residence or office items using RFID techniques.”). Trandal teaches use of Social networking and sharing inventory information over social networking (Trandal Col. 12 lines 1 – 29, “The data store of user items and associated information (e.g. receipts, warranties, notes, etc.) can optionally be made available to a network of users. … the user can optionally make all or some of their Home Inventory data store accessible to selected individuals, their … Social Networking friends.” Trandal teaches that home inventory can be shared others online.). 
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the invention to use the social network communications of home inventory as detailed in Trandal with the home management system of Yum with the reasonable expectation that it would result in a system that allows users to share and exchange information about inventory items allowing effective spread of quality products over social network sites (see Trandal Col. 12 lines 1 – 29, “an HI system user who has a network of associates s/he regularly contacts using Skype and they regularly compare purchases in their conversations. The HI system simplifies this product search/inquiry process as illustrated in the following example. If John is interested in purchasing a printer and has an associate, Tom, who is an HI system user who has had a positive experience with his printer, John can optionally query the HI system data store associated with Tom to determine the make/model of the printer used by Tom. In another example, if Tom knows that John, an HI system user, is a knowledgeable shopper of electronics and if John has allowed read access permissions for Tom, then Tom can optionally browse John's possessions, e.g., John's inventory of home electronics.”).

Response to Arguments
Applicant’s arguments are addressed by the new grounds for the 103 rejection made supra, the use of which was necessitated by Applicant’s amendments.

Conclusion
The prior art made of record and not relied upon is listed in the attached PTO-Form 892 and is considered pertinent to applicant's disclosure.
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Mike Grant whose telephone number is 571-270-1545. The Examiner can normally be reached on Monday through Friday between 8:00 a.m. and 5:00 p.m., except on the first Friday of each bi-week.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's Supervisory Primary Examiner, Xuan Thai can be reached at 571-272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL C GRANT/Primary Examiner, Art Unit 3715